Citation Nr: 1506008	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for blindness in the right eye, to include as secondary to service-connected diabetes mellitus, type II, and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran also perfected an appeal as to the issue of entitlement to service connection for a heart disability.  In a December 2010 rating decision, the RO granted service connection for ischemic heart disease.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

As to the claimed right eye disability, the Veteran has asserted that he suffers from blindness in the right eye as a result of a stroke he suffered, which was caused or aggravated by his diabetes mellitus, type II.  To this end, the Veteran's VA and private treatment records demonstrate that he has a current diagnosis of central retinal vein occlusion (CRVO), as well as, optic atrophy of the right eye.  See the private treatment records dated in December 2004.  Additionally, it is undisputed that the Veteran is service-connected for diabetes mellitus, type II, and ischemic heart disease.

The Veteran has not been afforded a VA examination as to the right eye disability claim.  Thus, there remain questions as to etiology of the claimed disability.  A remand for an appropriate VA examination with medical opinion should therefore be accomplished in order to address this outstanding question.

With respect to the acquired psychiatric disorder, the Veteran asserts that he suffers from a psychiatric disorder to include PTSD as a result of his service in the Republic of Vietnam.  See, e.g., the Veteran's stressor statement dated April 2008 & the statement of the Veteran's representative dated April 2011.  The Veteran has asserted multiple in-service stressors including the death of fellow soldiers, exposure to enemy fire, and fear of hostile military activity.  See, e.g., the Veteran's stressor statement dated April 2008; the VA treatment records dated June 2008 and July 2008; the statement of the Veteran's representative dated April 2011; & the VA examination report dated October 2012.  VA treatment records document continuing diagnoses of major depressive disorder and anxiety disorder, in addition to a provisional diagnosis of PTSD.  See, e.g., the VA treatment records dated August 2009, August 2012, and September 2012; & the VA treatment records dated September 2008.

The Veteran was afforded a VA examination in October 2012, at which time the examiner determined that he does not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Rather, the examiner diagnosed the Veteran with anxiety disorder, NOS.  Critically, the VA examiner failed to provide a medical nexus opinion with regard to the diagnosed anxiety disorder.  Thus, the claim presents certain medical questions, which cannot be answered by the Board; these questions must be addressed by an appropriately qualified physician.  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

In addition, the Veteran has received mental health treatment at the Vet Center in Shreveport, Louisiana.  In a December 2014 letter, the RO detailed its unsuccessful attempts to obtain said records, including requesting the records via letter and facsimile.  Notably, the April 2013 letter sent to the Shreveport Vet Center was addressed to an incorrect suite number (suite 1 instead of suite 105).  In addition, the July 2014 facsimile was addressed to the Shreveport VA medical center (VAMC), rather than the Shreveport Vet Center.  Thus, it appears that the Vet Center records have not been correctly requested by the RO.  On remand, any pertinent records of ongoing VA and Vet Center treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for Veteran dating from October 2010.

2. Obtain all treatment records from the Shreveport Vet Center for the Veteran.

3. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD and anxiety disorder, NOS.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under DSM V, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include anxiety disorder, NOS, had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given.

4. Thereafter, schedule the Veteran for a VA examination to determine the etiology of the claimed blindness of the right eye.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military right eye symptomatology.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed CRVO and optic atrophy of the right eye had their clinical onset during his active duty or are otherwise related to such service.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the CRVO and optic atrophy of the right eye were caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected disabilities to include diabetes mellitus, type II, and ischemic heart disease.

The examiner should provide a complete rationale for any opinion given.

5. Then, readjudicate the appeal.  If the benefits sought are not granted, furnish the Veteran with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

